Citation Nr: 0027034	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  91-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of bronchial asthma, currently evaluated as 30 
percent disabling.  

2.  Evaluation of bronchial asthma, evaluated as 10 percent 
disabling prior to April 2, 1997.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The case was previously before the Board in November 1991, 
when it was remanded for medical records and examination of 
the veteran.  In May 1996, the case was again remanded for 
examination of the veteran.  The requested development was 
completed.  The RO granted a 30 percent evaluation, effective 
the date of the examination on April 2, 1997.  As this is not 
the highest rating or the earliest effective date which could 
be assigned, the case remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


REMAND

When the case was before the Board in 1996, the veteran was 
represented by the Disabled American Veterans (DAV).  In 
March 1997, the RO was notified that the veteran had 
appointed the Puerto Rico Public Advocate for Veterans 
Affairs (PRPAVA) as his representative.  That representative 
wrote to the RO in April 2000, checking on the status of the 
case.  The RO issued a supplemental statement of the case 
(SSOC) in April 2000 with a copy to DAV.  The file was 
subsequently forwarded to DAV which made a presentation on 
the veteran's behalf in July 2000.  In July 2000, DAV was 
notified that the file was being forwarded to the Board.  In 
August 2000, DAV made an informal presentation to the Board 
on the veteran's behalf.  There is no record of a copy of the 
SSOC or any other correspondence being sent to PRPAVA.  There 
is no record of PRPAVA being given an opportunity to make a 
presentation on behalf of the veteran.  The veteran is 
entitled to representation by the representative of his 
choosing.  38 C.F.R. §§ 20.600, 20.602 (1999).  Therefore, 
while the Board regrets further delay, the case must be 
returned to the RO to afford the veteran representation by 
his chosen representative.  

The May 1996 Board Remand directed the RO to consider whether 
the case should be referred for an extraschedular rating.  
The file does not reflect compliance with this part of the 
Remand.  The United States Court of Appeals for Veterans 
Claims has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the RO must adjudicate whether the case should be 
referred for an extraschedular rating.  

The case is REMANDED to the RO for the following:  

1.  Send a copy of the April 2000 SSOC to 
PRPAVA.  

2.  In a rating decision and a SSOC (with 
copies to PRPAVA), the RO should note 
whether the case should or should not be 
referred to central office for 
extraschedular consideration.   

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The RO should afford PRPAVA an opportunity to complete a VA 
Form 646, Statement of Accredited Representation in Appealed 
Case, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



